United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cartersville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-443
Issued: November 4, 2011

Case Submitted on the Record

DECISION AND ORDER

Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 15, 2010 appellant filed a timely appeal of a June 23, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her claim for a
recurrence. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish a recurrence
of disability beginning March 28, 2010 causally related to her April 23, 2008 employment injury.
FACTUAL HISTORY
On May 1, 2008 appellant, then a 50-year-old rural carrier, filed a traumatic injury claim
alleging that on April 23, 2008 she was rear-ended by a private vehicle while in the performance
of duty. She stopped work on April 23, 2008. OWCP accepted the claim for neck strain.
1

5 U.S.C. § 8101 et seq.

Appellant’s treating physician, Dr. Keith C. Raziano, a Board-certified internist, released
appellant to full duty with no restrictions on September 8, 2008.
On April 21, 2010 appellant filed a notice of recurrence. She alleged that she sustained a
recurrence of disability on March 28, 2010 causally related to the April 23, 2008 employment
injury.2 Appellant indicated that she suffered from neck, shoulder and leg pain on the right side,
which her physicians believed stemmed from her neck injury. The employing establishment
noted that she stopped work on April 29, 2010 and that she indicated that she had a recurrence of
her April 23, 2008 injury.
In a letter dated May 6, 2010, OWCP informed appellant of the type of evidence needed
to support her claim and requested that she submit such evidence within 30 days.
OWCP received several reports from Dr. Jeffrey Glass, a Board-certified neurologist and
treating physician. In an April 19, 2010 report, Dr. Glass evaluated appellant for predominant
right leg and neck pain. He advised that she related her conditions to an April 23, 2008 motor
vehicle accident at work. Dr. Glass indicated that appellant was able to return to work within a
few months after pain management treatment. He noted that her condition worsened in recent
several weeks and she was unable to work as she was unable to use her right arm to deliver mail
and packages. Dr. Glass diagnosed neck, right shoulder, arm and right leg pain, right-sided
numbness, occipital headaches and episodes of blurred vision. He opined, “[I] think the neck
and right arm pain in particular could be related to [appellant’s] motor vehicle accident. I am not
sure why it has gotten worse recently, [unless] it is just because of her work. [Appellant] is to
the point she [is] unable to do her job and has already been out of work for couple of weeks and
wants me to extend this.” Dr. Glass noted that he was not able to relate the vision and right body
symptoms directly to the neck injury although he noted that appellant indicated that her initial
injury also included injuries to the back of her head. He recommended pain management and a
magnetic resonance imaging (MRI) scan of the cervical spine and brain and placed her off work.
In reports dated April 20, 2010, Dr. Glass recommended an MRI scan and pain management
evaluation. He explained that the majority of appellant’s problems were cervicogenic and came
from her accident at work although the accident did not explain her visual acuity problems or
right body numbness.
In a May 6, 2010 report, Dr. Glass noted that a brain MRI scan was normal and that a
cervical spine MRI scan showed a central disc protrusion worse to the right at C6-7. He advised
that appellant was unable to return to work. Dr. Glass advised that, while he would treat the disc
protrusion, he was concerned that her symptoms were “more diffuse than what would be
explained by just what has been found on the MRI [scan].” In a May 10, 2010 attending
physician’s report, he noted the MRI scan findings and diagnosed neck, right shoulder and arm
pain. Dr. Glass recommended increased pain medication, pain management and referred
appellant for pain management. He checked the box “yes” in response to whether the condition
was caused or aggravated by an employment injury. Dr. Glass opined that appellant was unable
to resume work. In a June 1, 2010 report, he repeated his previous findings and diagnoses.
Dr. Glass noted that appellant related that she had continued problems since April 23, 2008 but
2

Although appellant filed in March 26, 2010 for the recurrence, OWCP treated the date of the recurrence as
March 28, 2010 as she stopped worked on March 29, 2010.

2

was “to the point that she cannot successfully do her job. I do have her out of work.” He
recommended a neurosurgery evaluation and pain management.
Also submitted was an April 26, 2010 MRI scan report from Dr. Anthony D. Warden, a
Board-certified diagnostic radiologist, who noted findings that included a right paracentral disc
protrusion at C6-7, without evidence of spinal cord compression; mild anterior thecal sac
indention, secondary to broad-based disc bulge at C5-6 without evidence of spinal cord
compression; and mild anterior thecal sac indention at C3-4 secondary to a small central disc
protrusion without evidence of spinal cord compression. In a May 27, 2010 report, Dr. Richard
Donadio, a Board-certified internist, diagnosed cervical pain with radiculopathy and provided a
right C6-7 epidural steroid injection.
In a June 14, 2010 attending physician’s report, Dr. Glass noted MRI scan findings and
diagnosed chronic pain. He checked the box “yes” that appellant’s condition was caused or
aggravated by an employment injury. Dr. Glass placed her off work from March 29, 2010 and
continuing. He opined that appellant was unable to resume work.
By decision dated June 23, 2010, OWCP denied appellant’s claim for a recurrence of
disability beginning March 28, 2010.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.3
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.5

3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

5

Walter D. Morehead, 31 ECAB 188 (1986).

3

ANALYSIS
OWCP accepted that appellant sustained a neck strain on April 23, 2008. Appellant’s
treating physician returned her to full duty on September 8, 2008. Appellant filed a recurrence of
disability on April 21, 2010 attributing her disability beginning March 28, 2010 to her 2008 work
injury. She, however, did not submit sufficient reasoned medical evidence to establish that her
present condition and disability is causally related to her accepted injury.
Appellant submitted several reports from Dr. Glass. In an April 19, 2010 report,
Dr. Glass examined her for right leg and neck pain. He noted appellant’s work injury and
advised that, recently, her condition worsened such that she could not work as she was unable to
use her right arm to deliver mail and deliver packages. Dr. Glass diagnosed neck, right shoulder,
arm and right leg pain, right-sided numbness, occipital headaches and episodes of blurred vision.
He opined that appellant’s neck and right arm pain “could be” related to her motor vehicle
accident. The Board initially notes that her claim was only accepted for a neck strain. Dr. Glass
also did not provide a rationalized opinion to support causal relationship but instead offered
speculative support for causal relationship in advising that appellant’s neck and right arm
conditions could be due to the work injury. The Board has held that opinions such as the
condition is “probably” related, “most likely” related or “could be” related are speculative and
diminish the probative value of the medical opinion.6 Dr. Glass also questioned if other such
symptoms could be related to the employment injury.
In reports dated April 20, 2010, Dr. Glass explained that the majority of appellant’s
problems were cervicogenic and came from her accident but he did not provide a rationalized
opinion in which he explained the reasons for his opinion on causal relationship.7 In a May 6,
2010 report, he noted MRI scan findings and explained that he was concerned that her symptoms
were “more diffuse” than what could be explained by the MRI scan findings. Dr. Glass provided
attending physician’s reports dated May 10 and June 14, 2010, in which he checked a box “yes”
that appellant’s condition was caused or aggravated by her employment. However, these reports
are of little probative value as the Board has held that the checking of a box “yes” on a form
report, without additional explanation or rationale, is insufficient to establish causal relationship.8
Other reports did not specifically address whether appellant’s 2008 neck strain caused her
disability beginning March 28, 2010. As Dr. Glass did not provide a reasoned opinion
explaining why her disability beginning March 28, 2010 was caused by a spontaneous change in
her accepted neck strain, his reports are insufficient to establish her claim for a recurrence of
disability.
OWCP also received a May 27, 2010 report from Dr. Donadio as well as a report of
diagnostic testing. However, these reports are of limited probative value in establishing causal

6

S.E., Docket No. 08-2214 (issued May 6, 2009).

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
8

Calvin E. King, 51 ECAB 394 (2000).

4

relationship because they do not provide an opinion on the causal relationship between
appellant’s claimed recurrent disability and the 2008 work injury.9
Appellant did not submit any other evidence to support a recurrence of disability
beginning March 28, 2010, with objective findings to support that her recurrence which was
causally related to the work injury of April 23, 2008. Consequently, she has not met her burden
of proof in establishing her claim for a recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability beginning March 28, 2010 causally related to the April 23, 2008 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Michael E. Smith, 50 ECAB 313 (1999).

5

